Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 06/28/2022 is accepted by Examiner.
Claims 1-2 and 5-12  are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an electric connector for fuel cell stack voltage monitoring for a fuel stack comprising fluid flow field plates, having a combination of  at least two separate units, each unit comprising a plurality of pins, each pin being adapted to contact a fluid flow field plate of the fuel cell stack for monitoring a fuel cell stack voltage, and at least two plugs, each plug being connected to one of the at least two units and being adapted to connect the electric connector with a cell voltage measurement system, wherein a first pin of each unit is adapted to provide a measurement of a reference voltage of each unit for voltage monitoring of fluid flow field plates connected by the units as recited in claim 1. Claims 2,5,7-10 depend from allowed claim 1, thy ear also allowed accordingly.
The prior art does not A fuel cell stack arrangement comprising a fuel cell stack with at least two fuel cell units having a combination of a fluid flow field plate, and a membrane electrode assembly, and 4Patent Application No. 16/623,451 Attorney's Docket No. 000055-0 1 1 at least one electric connector for fuel cell stack voltage monitoring for the fuel stack, the electric connector comprising at least two separate units, each unit comprising a plurality of pins, each pin being adapted to contact a fluid flow field plate of the fuel cell stack for monitoring a fuel cell stack voltage, and at least two plugs, each plug being connected to one of the at least two units and being adapted to connect the electric connector with a cell voltage measurement system, wherein a first pin of each unit is adapted to provide a measurement of a reference voltage of each unit for voltage monitoring of fluid flow field plates connected by the units, wherein, in an assembled state, the pins of the at least two units are arranged to contact the fluid flow field plates of the at least two fuel cell units for monitoring a fuel cell stack voltage as recited in claim 11.
The prior art does not disclose A method for fuel cell stack voltage monitoring having combined method steps of arranging an electric connector for fuel cell stack voltage monitoring to a fuel cell stack, the fuel cell stack having at least two fuel cell units comprising a fluid flow field plate, and a membrane electrode assembly, the electric connector comprising at least two separate units, each unit comprising a plurality of pins, each pin being adapted to contact a fluid flow field plate of the fuel cell stack for monitoring a fuel cell stack voltage, and at least two plugs, each plug being connected to one of the at least two units and being adapted to connect the electric connector with a cell voltage measurement system, wherein a first pin of each unit is adapted to provide a measurement of a reference voltage of each unit for voltage monitoring of 5Patent Application No. 16/623,451 Attorney's Docket No. 000055-011 fluid flow field plates connected by the units, by contacting the pins of the at least two units to the fluid flow field plates of the fuel cell stack, wherein the pins of one of the units connects subsequently arranged fluid flow field plates, and using the first pin of the units for determining the reference voltage for voltage monitoring of the fluid flow field plates connected by the units as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Barton et al (Pat# 7,344,792) disclose Electrical Contacting Device For A Fuel Cell.
Wells (Pat# 6,953,630) discloses Fuel Cell Anomaly Detection Method And Apparatus.
Wang et al (Pat# 6.798.221) disclose Method, Apparatus And Article To Test Fuel Cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867